DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment filed 04/21/2021. Claims 1, 9, and 14-15 have been amended. Accordingly, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Dewan et al. US20140340304A1 discloses a method for providing navigation directions wherein the method comprises providing an interactive digital map of a geographic area via a user interface of a user device. The method includes displaying a currently visible portion of the interactive digital map within a viewport, repositioning the viewport from an initial position on the digital map to a target position on the digital map along a trajectory in accordance with one or more user commands. The method further discloses retrieving navigation directions having a first level of detail for a first position on the trajectory, and retrieving navigation directions having a second level of detail for a second point on the trajectory, the first level of detail including less information than the second level of detail. Charaniya US20130138500A1 discloses automatically Wang discloses a plurality of different viewports displaying positions on the trajectory.
None of the prior art of record, either individually or in combination, teaches or suggests: for a plurality of different viewports displaying different positions on the trajectory at different times, automatically retrieving the navigation directions to a geographic location near a center of each of the plurality of different viewports without receiving commands via the user interface to obtain the navigation directions to the geographic location. Therefore, claims 1-20 are deemed allowable over the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669